931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winfred WARWICK, Petitioner,v.WESTMORELAND COAL COMPANY, INCORPORATED, Director, Office ofWorkers Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 90-2486.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 25, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (87-862-BLA)
Winfred Warwick, petitioner pro se.
Ann B. Rembrandt, Jackson & Kelly, Charleston, W.V., Patricia M. Nece, Michael J. Denny, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before MURNAGHAN, SPROUSE1 and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Winfred Warwick seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Warwick v. Westmoreland Coal Co., 87-862-BLA (Ben.Rev.Bd. Sept. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Judge Sprouse recused himself from consideration of this appeal.  The decision is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)